NOTICE OF ALLOWABILITY/EXAMNER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing an interview with applicant 03 November 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are cancelled.
Claims 25 and 26 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with P. Sing on 03 November 2021.

The application has been amended as follows: 

For the claims submitted 10 September 2021:
	Claim 25, line 8, amend as follows: “a second stile; placing said first stile…”

For the drawings dated 10 September 2021:
	Fig. 4 is not to be entered (see Office action dated 04 October 2021).

	Upon further review, enter Figs. 1-3C of the replacement sheets dated 12 May 2021.  Fig. 4 is not to be entered.

For the Specification dated 10 September 2021 (see marked-up copy for reference):
	Page 5, delete the entirety of lines 18 and 19 (i.e., “FIGURE 4 Flow chart…connected with blocks.”.

	Page 6, lines 13 and 14, delete “with hybrid vertical grain torsion box filled with rigid foam core inside (Fig. 2B.7)”.

	Page 7, delete the entirety of lines 5-7 (i.e., “FIGURE 4 Flow chart…on the right side of FIGURE 4.”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: using the broadest reasonable interpretation in light of applicant’s specification, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the method of assembling the laminate panel including the specifics of preparing the side material, the specifics of cutting the side material, the specifics of the first and second rail, the specifics of the additional member in the space, and how each of these features interrelate to result in the claimed method that produces the laminate panel.  
Further, upon additional review, the language of page 6 of the specification as amended, “that one-half of the block…” is shown in the initial application as filed and is not deeded new matter as previously raised.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1-24 are cancelled.
Claims 25 and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649